OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Inasmuch as appellants and their predecessors in interest were not beneficially interested in the trust created in the will of John J. McManus, who died in 1935, they lack standing to challenge the actions of its trustee (Cashman v Petrie, 14 NY2d 426, 430). Accordingly, their allegation that a breach of trust occurred in 1941, when the trustee transferred the corpus of the trust, was properly rejected.
Given this disposition of the matter, we need not decide whether the conduct of the trustee comported with the terms of the trust, but if we were to reach the question, because of the special situation presented here, we state that we would affirm for the reasons stated in the opinion of Mr. Justice James D. Hopkins at the Appellate Division.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.